In our opinion there was substantial proof before the commission to warrant the finding that appellant created the hardship which she has urged as her compelling necessity. Under such circumstances the commission’s denial of the application for a certificate of eviction was a proper exercise of its discretion which the courts may not disturb. (Matter of Gardella v. Ross, 274 App. Div. 889; Matter of Clemente v. Finkelstein, 274 App. Div. 1069; Matter of Marburg v. Cole, 286 N. Y. 202, 208; Matter of Mounting & Finishing Co. v. McGoldrick, 294 N. Y. 104, 108.) Present — Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ.